Citation Nr: 9908996	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for a 
degenerative disk disease of the lumbar spine disability.

2.  Entitlement to a (compensable) rating greater than zero 
percent for a gastroesophageal reflux consistent with hiatal 
hernia disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to July 
1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby increased 
ratings for the veteran's degenerative disk disease disorder, 
and his gastroesophageal reflux disorder consistent with 
hiatal hernia, were denied.


REMAND

After a review of the record, the Board notes that it does 
not appear that the veteran has been afforded a VA rating 
examination since 1996.  The Board believes that the 
report(s) of a contemporaneous examination(s) would be 
helpful in determining whether increased compensation for the 
disabilities are warranted.  See Green v. Derwinski, 
1 Vet.App. 121 (1991).

The United States Court of Appeals for Veterans Claims 
(formally the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") has held that 
VA has a duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a).  As set forth by the Court in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), this duty requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  

Accordingly, this case is REMANDED for the following:

1.  The RO is to advise the veteran that, 
in conjunction with the development 
requested herein, he and his accredited 
representative may submit any additional 
evidence he desires in support of his 
claims.

2.  The RO should also request that the 
veteran indicate all of the VA medical 
centers where he has received treatment 
since 1996, and request copies of those 
treatment records.  

3.  In addition, the RO should schedule 
special VA examinations, to ascertain the 
severity of the veteran's back and 
gastroesophageal reflux consistent with 
hiatal hernia disabilities.  The claims 
file and a copy of this remand must be 
furnished to and be reviewed by the 
examiners prior to the examinations. 

4.  The examiner of the veteran's back 
examination shall also: (1)  Record the 
veteran's range of motion, 
(2)  Note the full or normal ranges of 
motion on the examination report, and (3)  
Note any functional impairment caused by 
pain or weakness on the examination 
report.  If there is none, the 
examination report shall so note.  All 
findings, and the reasons and bases 
therefore, are to be set forth in a 
clear, comprehensible, and legible manner 
on the examination report.

5.  Following completion of the above 
developments, the RO should review the 
veteran's examination reports to verify 
that the items in paragraph four have 
been addressed by the back examiner and 
noted on the veteran's examination 
report. 

6.  The RO should then also review the 
veteran's claims folder, and determine 
whether his claims can now be granted.  
If the decision remains in whole or in 
part adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further review, as appropriate.


The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with due process 
considerations and to obtain additional evidence.  No 
inferences, to include the ultimate disposition of his 
claims, are to be drawn therefrom.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


